Case 21-03000-sgj Doc 34-12 Filed 01/22/21   Entered 01/22/21 16:47:39   Page 1 of 36




                                EXHIBIT L
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 2 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 3 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 4 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 5 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 6 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 7 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 8 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 9 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 10 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 11 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 12 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 13 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 14 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 15 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 16 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 17 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 18 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 19 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 20 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 21 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 22 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 23 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 24 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 25 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 26 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 27 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 28 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 29 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 30 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 31 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 32 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 33 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 34 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 35 of 36
Case 21-03000-sgj Doc 34-12
                      13-14 Filed 01/22/21
                                  01/09/21   Entered 01/22/21
                                                     01/09/21 16:47:39
                                                              18:45:04   Page 36 of 36
